DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Claims 1-14 are pending in this application and were examined on their merits.

The provisional rejection of Claims 1-8 on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3, 4 and 6-9 of copending Application
No. 16/249,454 (reference application) in view of Nel et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.


The provisional rejection of Claims 1-8 on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3-5 and 7-10 of copending Application
No. 16/249,527 (reference application)in view of Nel et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.

The provisional rejection of Claims 1-7 on the ground of nonstatutory double
patenting as being unpatentable over claims 10, 19 and 22-25 of copending Application
No. 16/728,731 (reference application)in view of Nel et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.

The rejection of Claims 1-5 and 8 on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,941,374
B2 in view of Nel et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.

The rejection of Claims 1-7 on the ground of nonstatutory double patenting as
being unpatentable over claims 1-4 and 5 of U.S. Patent No. 10,620,186 B2 in view of
Nel et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.




The rejection of Claims 1-8 on the ground of nonstatutory double patenting as
being unpatentable over claims 1-2 of U.S. Patent No. 10,641,760 B2, in view of Nel et
al. (2014) and Kanbera et al. (US 9,372,136 B2), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.

The rejection of Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanbera et al. (US 9,372,136 B2), cited in the IDS, in view of Nel et al. (2015), has been withdrawn due to the Applicant’s amendments to the claims filed 07/25/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);
 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3, 4 and 6-9 of copending Application
No. 16/249,454 (reference application) in view of Nel et al. (2014), of record, and Vissers et al. (1988).

Although the claims at issue are not identical, they are not patentably distinct
from each other because the instant application is drawn to a method for capturing
specific (cancer) cells present in blood or biological fluid, the method comprising:
centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G;
and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘454 Application which is drawn to a method for capturing specific (cancer) cells present in blood or biological fluid, the method comprising:  agglutinating blood cells in sampled blood or biological fluid; 
centrifuging the resulting blood or biological fluid; and then capturing specific cells therefrom onto a hydrophilic polymer layer; wherein the agglutinating blood cells comprises binding and agglutinating of red blood cells and white blood cells via an antigen-antibody reaction, wherein the method is carried out in a well; wherein the hydrophilic polymer layer is formed on at least a part of the inner surface of the well; and wherein the well is a non-through hole, and wherein the well is formed of at least one substrate selected from the group consisting of soda-lime glass, borosilicate glass, and a styrene resin.

The ‘454 Application does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G prior to capturing specific cells, as required by instant Claim 1.

Nel et al. teaches a method for the quantitation of specific circulating tumor cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL- PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).

Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of the ‘454 Application for
capturing/enriching specific cells present in a blood or biological fluid sample with the
method of Nel et al. and Vissers et al. of diluting blood samples before separation of the mononuclear cells by centrifugation at 2000g because this is no more than the application of a known technique (blood sample centrifugation to isolate desired mononuclear cells prior to enrichment of specific cells/CTCs) to a known method (specific capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results
(captured/enriched specific cells).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

Claims 9-14 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3, 4 and 6-9 of copending Application
No. 16/249,454 (reference application) in view of Nel et al. (2014), of record, Vissers et al. (1988), and Rosenberg et al. (2002).

The teachings of the ‘454 Application, Nel et al. and Vissers et al. were discussed above.

None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separate mononuclear cells (Pg. 151, Column 1, Lines 48-54).

 It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘454 Application, Nel et al. and Vissers et al. for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

The Examiner notes that the “comprising” language of the instant application does not preclude the presence of additional steps, elements or components, such as those found in the method of the ‘454 Application.  The Examiner further notes that instant claims 3, 4, 5 &11, 6 & 12, 7 & 13, and 8 & 14 correspond exactly to Claims 3, 4, 6, 7, 8 and 9 of the co-pending ‘454 Application.




Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 7-10 of copending Application No. 16/249,527 (reference application)in view of Nel et al. (2014) of record, and Vissers et al. (1988).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising: 
centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by claims 1 and 3 of the ‘527 Application which is drawn to a method for capturing cancer cells present in blood or biological fluid, the method comprising: subjecting sampled blood or biological fluid to enrichment; and capturing cancer cells from the enriched blood or biological fluid on a hydrophilic polymer layer in a flow field, wherein the flow field is formed by shaking, the shaking speed is 5 to 50 rpm, and a tilt angle is 2 to 20 degrees, wherein the enrichment is carried out by centrifugation.

The ‘527 Application does not teach a method comprising centrifuging sampled
blood or biological fluid at a centrifugal force of 2000 to 3000 G prior to capturing
specific cells, as required by instant Claim 1.

Nel et al. teaches a method for the quantitation of specific circulating tumor cells
(CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of
phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL-
PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).

Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of the ‘527 Application for
capturing/enriching specific cells present in a blood or biological fluid sample with the
method of Nel et al. and Vissers et al. of diluting blood samples before separation of the mononuclear cells by centrifugation at 2000G because this is no more than the application of a known technique (blood sample centrifugation to isolate desired mononuclear cells prior to enrichment of specific cells/CTCs) to a known method (specific capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched specific cells).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells prior to the enrichment step.  
There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

Claims 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 7-10 of copending Application No. 16/249,527 (reference application)in view of Nel et al. (2014) of record, Vissers et al. (1988) and Rosenberg et al. (2002).

The teachings of the ‘527 Application, Nel et al. and Vissers et al. were discussed above.

None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separate mononuclear cells (Pg. 151, Column 1, Lines 48-54).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘527 Application, Nel et al. and Vissers et al. for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

The Examiner notes that the “comprising” language of the instant application
does not preclude the presence of additional steps, elements or components, such as those found in the method of the ‘527 Application.  The Examiner further notes that instant claims 3, 4, 5 & 11, 6 & 12, 7 & 13, and 8 & 14 correspond exactly to Claims 4, 5, 7, 8, 9 and 10 of the co-pending ‘527 Application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 10, 19 and 22-25 of copending Application
No. 16/728,731 (reference application)in view of Nel et al. (2014), of record, and Vissers et al. (1988).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘731 Application which is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising fractionating the blood or biological fluid by centrifugation to collect the specific cells in the blood or biological fluid,
 and then capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer, the centrifugation being carried out using a container having a low protein adsorbing layer at least partially formed on an inner surface thereof, wherein the specific cells are cancer cells.

The ‘731 Application does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G prior to capturing specific cells, as now required by instant Claim 1;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4.



Nel et al. teaches a method for the quantitation of specific circulating tumor cells
(CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of
phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL-
PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).

Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of the ‘731 Application for
capturing/enriching specific cells present in a blood or biological fluid sample with the
method of Nel et al. and Vissers et al. of diluting blood samples before separation of the mononuclear cells by centrifugation at 2000G because this is no more than the application of a known technique (saline diluted blood sample centrifugation at a set G force to isolate desired mononuclear cells prior to enrichment of specific cells/CTCs) to a known method (specific capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched specific cells).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells prior to the enrichment step.  
There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

Claims 9-13 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 10, 19 and 22-25 of copending Application
No. 16/728,731 (reference application)in view of Nel et al. (2014), of record, Vissers et al. (1988) and Rosenberg et al. (2002).

The teachings of the ‘731 Application, Nel et al. and Vissers et al. were discussed above.

None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separate mononuclear cells (Pg. 151, Column 1, Lines 48-54).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘731 Application, Nel et al. and Vissers et al. for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

The Examiner notes that the “comprising” language of the instant application
does not preclude the presence of additional steps, elements or components, such as those found in the method of the ‘731 Application.  The Examiner further notes that instant claims 3, 5 & 11, 6 & 12 and 7 correspond exactly to Claims 19, 23, 24 and 25 of the co-pending ‘731 Application.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Claims 1-5 and 8 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,941,374
B2 in view of Nel et al. (2014), of record, and Vissers et al. (1988).

The instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘374 Patent which Is drawn to a cell analysis method for examining cells present in blood or biological fluid, comprising the steps of:  obtaining blood or biological fluid, injecting the blood or biological fluid into the well portion of the medical analysis device comprising a well portion, the well portion having a hydrophilic polymer layer formed at least partly on an inner surface of the well portion, the hydrophilic polymer layer having fibronectin adsorbed on the hydrophilic polymer layer, wherein the hydrophilic polymer layer is at least one hydrophilic polymer selected from the group consisting of a homopolymer of 2-methoxyethyl acrylate, and a copolymer of 2-methoxyethyl acrylate with at least one monomer selected from the group consisting of styrene, vinyl acetate, and N-isopropylacrylamide, 
and confirming/analyzing the presence or absence of cells in the injected blood or biological fluid, wherein the blood or biological fluid is centrifuged to remove at least one of a supernatant or a sediment before being injected into the medical analysis device, and reading on instant Claims 1 and Claim 5.
The ‘374 Patent does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G prior to capturing specific cells, as required by instant Claim 1;
wherein the cells are cancer cells, as required by instant Claim 2;
wherein the blood or biological fluid is diluted before the centrifugation, as required by instant Claim 3;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4.

Nel et al. teaches a method for the quantitation of specific circulating tumor cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL- PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).

Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘374 Patent for capturing/enriching cells present in a blood or biological fluid sample with the method of Nel et al. and Vissers et al. of diluting blood samples before separation of the mononuclear cells by centrifugation at 2000G because this is no more than the application of a known technique (saline diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs) to a known method (cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  See the MPEP at 2141, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both the ‘374 Patent and Nel et al. methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.

Claims 9-11 and 14 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,941,374
B2 in view of Nel et al. (2014), of record, and Vissers et al. (1988) and Rosenberg et al. (2002).

The teachings of the ‘374 Patent, Nel et al. and Vissers et al. were discussed above.
None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separate mononuclear cells (Pg. 151, Column 1, Lines 48-54).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘374 Patent, Nel et al. and Vissers et al. for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.




The Examiner notes that the “comprising” language of the instant application
does not preclude the presence of additional steps or components, such as those found
in the method of the ‘374 Patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-4 and 5 of U.S. Patent No. 10,620,186 B2 in view of
Nel et al. (2014), of record, and Vissers et al. (1988).

The instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 1300 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘186 Patent which are drawn to a method for capturing cancer cells present in biological fluid, the method comprising: reducing an albumin level of sampled biological fluid, followed by capturing cancer cells using a hydrophilic polymer layer, wherein the hydrophilic polymer layer is formed at least partly on an inner surface of a well of a non-through hole, wherein the hydrophilic polymer layer has a thickness of 20 to 200 nm, and wherein the hydrophilic polymer layer is formed of at least one hydrophilic polymer selected from the group consisting of: (i) poly(meth)acryloylmorpholine, (ii) a polymer represented by the formula (I) wherein Ri represents a hydrogen atom or a methyl group, R2 represents an alkyl group, m represents 1 to 5, and n represents the number of repetitions,
and (iii) a copolymer of at least one hydrophilic monomer selected from the group consisting of (meth)acryloylmorpholine and a compound represented by the formula (I- 1) wherein R1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, and m represents 1 to 5, with a second monomer, wherein the albumin level is reduced by centrifuging the sampled biological fluid and removing a supernatant, and wherein the biological fluid is blood, reading on instant Claims 1, 5 and 6.

The ‘186 Patent does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G prior to capturing specific cells, as required by instant Claim 1;
wherein the blood or biological fluid is diluted before the centrifugation, as required by instant Claim 3;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4.

Nel et al. teaches a method for the quantitation of specific circulating tumor cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL- PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).



Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘186 Patent for capturing/enriching cancer cells present in a blood or biological fluid sample with the method of Nel et al. and Vissers et al. of diluting blood samples with PBS before separation of the mononuclear cells by centrifugation at 2000g because this is no more than the application of a known technique (saline diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs) to a known method (cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  See the MPEP at 2141, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both the ‘186 Patent and Nel et al. methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.



Claims 9-13 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-4 and 5 of U.S. Patent No. 10,620,186 B2 in view of
Nel et al. (2014), of record, and Vissers et al. (1988) and Rosenberg et al. (2002).

The teachings of the ‘186 Patent, Nel et al. and Vissers et al. were discussed above.

None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separation of mononuclear cells (Pg. 151, Column 1, Lines 48-54).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘186 Patent, Nel et al. and Vissers et al. for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

The Examiner notes that the “comprising” language of the instant application
does not preclude the presence of additional steps, elements or components, such as those found in the method of the ‘186 Patent.  The Examiner further notes that instant claims 3 and 7 & 13 correspond exactly to Claims 2 and 8 of the ‘186 Patent.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,641,760 B2, in view of Nel et al. (2014), of record, Vissers et al. (1988) and Kanbera et al. (US 9,372,136 B2), cited in the IDS.

The instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising: centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.


This is made obvious by the claims of the ‘760 Patent which are drawn to a cell analysis method, comprising:  introducing a blood or biological fluid test sample into multiple wells of a medical analysis device comprising multiple wells to capture cancer cells if present in the sample, wherein the multiple wells comprise a counting well and a culturing well, counting the number of cancer cells captured in the counting well to confirm the presence or absence of cancer cells (analyzing), if the presence of the cancer cells in the counting well is confirmed, increasing the number of cancer cells by culturing the cancer cells captured in the culturing well, and determining an effect of a drug on the cultured cancer cells,
wherein each well has a hydrophilic polymer layer formed at least partly on an inner surface thereof, and wherein the hydrophilic polymer layer is formed of at least one hydrophilic polymer selected from the group consisting of poly(meth)acryloylmorpholine and a polymer represented by the following formula (I): wherein R1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, represents 1 to 5, and n represents the number of repetitions, wherein the hydrophilic polymer layer is formed of a copolymer of at least one hydrophilic monomer selected from the group consisting of (meth)acryloylmorpholine and a compound represented by the following formula (I-1) wherein R1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, and m represents 1 to 5, with a second monomer, and reading on instant Claims 1, 5 and 6.

The ‘760 Patent does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 2000 to 3000 G prior to capturing specific cells, as required by instant Claim 1;
wherein the blood or biological fluid is diluted before the centrifugation, as required by instant Claim 3;
wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4;
or wherein the hydrophilic polymer layer has a thickness of 10 to 500 nm, as required by instant Claim 7.

Nel et al. teaches a method for the quantitation of specific circulating tumor cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL- PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).

Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).



Kanbera et al. teaches a method for capturing/enriching circulating tumor/cancer cells (CTC) present in a blood sample, comprising:  capturing CTC from blood onto a hydrophilic polymer layer and analyzing the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10);
wherein the hydrophilic polymer is formed of at least one hydrophilic polymer represented by Formula (I) (Column 6, Lines 1-67 and Column 7, Lines 1-47),
and wherein the hydrophilic polymer layer is applied at a thickness of 0.01 to 1mm (10-1,000,000 nm) thereby overlapping the claimed range (Column 9, Lines 44-60), and reading on Claim 7.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of the ‘760 Patent for capturing/enriching cancer cells present in a blood or biological fluid sample with the
method of Nel et al., Vissers et al. and Kanbera et al. of diluting blood samples before separation of the mononuclear cells by centrifugation at 2000G and capturing cells on a hydrophilic polymer with a thickness of 0.1-1mm (overlapping the claimed range) because this is no more than the application of a known technique (saline diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs on hydrophilic polymer with claimed thickness) to a known method (cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  See the MPEP at 2141 Ill. 


Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells away from monocytes prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because the 760 Patent, Nel et al. and Kanbera et al. methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,641,760 B2, in view of Nel et al. (2014), of record, Vissers et al. (1988), Rosenberg et al. (2002) and Kanbera et al. (US 9,372,136 B2), cited in the IDS.

The teachings of the ‘760 Patent, Nel et al. Vissers et al. and Kanbera et al. were discussed above.

None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separation of mononuclear cells (Pg. 151, Column 1, Lines 48-54).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘760 Patent, Nel et al. Vissers et al. and Kanbera et al. for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

The Examiner notes that the “comprising” language of the instant application
does not preclude the presence of additional steps or components, such as those found
in the method of the ‘760 Patent.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kanbera et al. (US 9,372,136 B2), cited in the IDS, in view of Nel et al. (2015), of record, and Vissers et al. (1988).

Kanbera et al. teaches a method for capturing/enriching circulating tumor/cancer
cells (CTC) present in a blood sample, comprising: capturing CTC from blood onto a
hydrophilic polymer layer and analyzing the captured cells (Columns 18-19, Claim 1 and
Column 20, Claims 9-10).

Kanbera et al. did not teach a method wherein the blood sample is centrifuged at
a centrifugal force of 2000-3000 G prior to capturing onto the hydrophilic polymer layer,
as required by Claim 1.




Nel et al. teaches a method for the quantitation of specific circulating tumor cells
(CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of
phosphate buffered saline (PBS) before separation of mononuclear cells by FICOLL-
PAQUE™ density gradient centrifugation at 1600 G (Pg. 74, Column 1, Lines 28-35).

Vissers et al. teaches a method comprising wherein blood samples are diluted with an equal volume of NaCl before separation of mononuclear cells (lymphocytes and monocytes) by FICOLL-HYPAQUE™ centrifugation followed by Sepracell-MN centrifugation at 2000 G (Pg. 204, Column 1, Lines 18-33 and Column 2, Lines 1-4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Kanbera et al. for
capturing/enriching circulating tumor/cancer cells (CTC) present in a blood sample with
the method of Nel et al. and Vissers et al. of diluting blood samples in saline before separation of the mononuclear cells by centrifugation at 2000G because this is no more than the application of a known technique (blood sample dilution and centrifugation at a set G force prior to enrichment of CTCs) to a known method (CTC enrichment from blood sample using hydrophilic polymer) ready for improvement to yield predictable results (enriched CTCs).  See the MPEP at 2141, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells prior to the enrichment step.  

There would have been a reasonable expectation of success in making this modification because both the Kanbera et al. and Nel et al. methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.

With regard to Claim 2, Kanbera et al. teaches a method for capturing/enriching
circulating tumor/cancer cells (CTC) (Column 3, Lines 18-23) present in a blood sample,
comprising: capturing CTC from blood onto a hydrophilic polymer layer and analyzing
the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10).

With regard to Claims 3 and 4, Nel et al. teaches a method for the quantitation of
specific circulating tumor cells (CTCs) wherein prior to enrichment, blood samples are
diluted in an equal volume of phosphate buffered saline (PBS) before separation of
mononuclear cells by FICOLL-PAQUE™ density gradient centrifugation at 1600 G (Pg.
74, Column 1, Lines 28-35).

With regard to Claims 5 and 6, Kanbera et al. teaches wherein the hydrophilic
polymer is formed of at least one hydrophilic polymer represented by Formula (l)
(Column 6, Lines 1-67 and Column 7, Lines 1-47).

With regard to Claim 7, Kanbera et al. teaches wherein the hydrophilic polymer
layer is applied at a thickness of 0.01 to 1mm (10-1,000,000 nm) and overlapping the
claimed range.

With regard to Claim 8, Kanbera et al. teaches a method for capturing/enriching
circulating tumor/cancer cells (CTC) (Column 3, Lines 18-23) present in a blood sample,
comprising:  capturing CTC from blood onto a hydrophilic polymer layer and analyzing
the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10).  It is through
combination with Nel et al. and Vissers et al. as discussed above, that the claim limitations are met.

Claims 9-14 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kanbera et al. (US 9,372,136 B2), cited in the IDS, in view of Nel et al. (2015), of record, Vissers et al. (1988) and Rosenberg et al. (2002).

The teachings of Kanbera et al. , Nel et al. Vissers et al. and were discussed above.

None of the above references taught a method wherein the sampled blood or biological fluid is not diluted before centrifugation, as required by Claim 9.

Rosenberg et al. teaches a method for enriching tumor cells from a blood sample wherein prior to enrichment, undiluted blood samples are treated with FICOLL™ density gradient centrifugation to separate mononuclear cells (Pg. 151, Column 1, Lines 48-54).


It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanbera et al., Nel et al. and Vissers et al. and for capturing/enriching specific cells present in a blood or biological fluid sample comprising a method of diluting blood samples before separation of the mononuclear cells by density gradient centrifugation at 2000G with the use of undiluted blood as taught by Rosenberg et al. because Rosenberg et al. teaches that density gradient centrifugation of blood samples can be performed without prior dilution.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an extra method step.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn to the same field of endeavor, that is, enrichment of specific cells from blood samples.

With regard to Claim 10, Kanbera et al. teaches a method for capturing/enriching
circulating tumor/cancer cells (CTC) (Column 3, Lines 18-23) present in a blood sample,
comprising: capturing CTC from blood onto a hydrophilic polymer layer and analyzing
the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10).

With regard to Claims 11 and 12, Kanbera et al. teaches wherein the hydrophilic
polymer is formed of at least one hydrophilic polymer represented by Formula (l)
(Column 6, Lines 1-67 and Column 7, Lines 1-47).


With regard to Claim 13, Kanbera et al. teaches wherein the hydrophilic polymer
layer is applied at a thickness of 0.01 to 1mm (10-1,000,000 nm) and overlapping the
claimed range.

With regard to Claim 14, Kanbera et al. teaches a method for capturing/enriching
circulating tumor/cancer cells (CTC) (Column 3, Lines 18-23) present in a blood sample,
comprising:  capturing CTC from blood onto a hydrophilic polymer layer and analyzing
the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10).  It is through
combination with Nel et al. and Vissers et al. as discussed above, that the claim limitations are met.

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vissers et al. (1988) and Rosenberg et al. (1988).  With regard to the obviousness-type double patenting rejections, the Applicant argues that none of the cited reference co-pending applications, Patents, Kanbera et al. or Nel et al. teach or suggest the claimed centrifugation step of centrifuging at 2000-3000G or 1300 to 3000G as now claimed, nor provide any suggestion to modify the centrifugation rate.  
Applicant further notes that the reference does not teach or suggest capturing specific cells from the centrifuged sample into a hydrophilic polymer as claimed (Remarks, Pg. 8, Lines 16-26 and Pgs. 9-11).

This is not found to be persuasive for the reasoning provided in the above new
rejections. The Examiner notes that Visser et al. was cited for its teaching of a centrifugation rate of 2000G while Rosenberg et al. was cited for its teaching of the use of an undiluted blood sample.  The Examiner notes, as discussed above, that the cited reference co-pending applications and Patents all disclose capturing specific cells from the sample into a hydrophilic polymer as claimed.

The Applicant argues that the claimed invention has advantageous results evidenced by the comparative example at Table 1, wherein the methods conducted with embodiments of Claims 1 and 9 (Examples 1 and 5) captured a higher number of cells as compared to a comparative examples utilizing centrifugation at 800 G (Remarks, Pg. 6, Lines 26-29 and Pg. 7, Lines 1-2).

This is not found to be persuasive for the following reasons, the Applicant has not demonstrated that the results are unexpected and occur over the entire claimed range and provided data outside the claimed range except the single 800G embodiment.  For example, the Applicant has not provided data that cell isolation occurs unexpectedly better at 2000 G as compared to the 1600G utilized by Nel et al. above.  
 The Examiner notes that the new rejections above incorporating Vissers et al. make obvious the claimed centrifugation rate.

The Applicant argues that that Nel et al. does not teach or suggest the claimed hydrophilic polymer, wherein the blood or biological fluid is not diluted prior to centrifugation and concludes the ordinary artisan would not combine Kanbera et al. and Nel et al. to arrive at the claimed invention.  Applicant concludes that the Examiner has used improper hindsight and notes that the references do not suggest the advantages disclosed in Table 1 of the specification which utilizes closer comparative embodiments than the cited prior art (Remarks, Pg. 7, Lines 17-30 and Pg. 8, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed above, Kanbera et al. teaches the use of the claimed hydrophilic polymer and Rosenberg et al. teaches the use of an undiluted blood sample which is treated with centrifugation.   Rationale as to why the ordinary artisans would find obvious the combination of the cited prior art was discussed in the above rejections.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
As discussed above, the Applicant has not demonstrated that the results are unexpected and occur over the entire claimed range or provided evidence data below and above the claimed range.  For example, the Applicant has not provided data that cell isolation occurs unexpectedly better at 2000 G as compared to the 1600G utilized by Nel et al. above.  The Examiner notes that that Table 1 also utilizes a particular time period of centrifugation which is absent from the instant claims, thus raising the issue of the provided data not being commensurate in scope with the claimed invention.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/19/2022